IN THE SUPREME COURT, STATE OF WYOMING

                                    2017 WY 54

                                                      APRIL TERM, A.D. 2017

                                                              May 12, 2017


IN THE INTEREST OF: DJS-Y and APY, Minor
Children,

CY,

Appellant
(Respondent),
                                                        S-16-0260
v.

THE STATE OF WYOMING,

Appellee
(Petitioner).


                   Appeal from the District Court of Sheridan County
                         The Honorable John G. Fenn, Judge

Representing Appellant:
      Kenneth B. DeCock, Plains Law Offices, LLP, Sheridan, Wyoming.

Representing Appellee:
      Peter K. Michael, Attorney General; Misha Westby, Deputy Attorney General;
      Shawnna M. Herron, Senior Assistant Attorney General; Jill E. Kucera, Senior
      Assistant Attorney General. Argument by Ms. Herron.

Guardian Ad Litem:
     Dan S. Wilde, Deputy State Public Defender and Aaron S. Hockman, Chief Trial
     and Appellate Counsel, Wyoming Guardian Ad Litem Program.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of any typographical or other formal errors so that correction may be made before final publication in
the permanent volume.
BURKE, Chief Justice.

[¶1] In this case of alleged child neglect, Mother, CY, and the State of Wyoming
stipulated to the entry of a Consent Decree. The decree provided that it would be in
effect for six months and that it “shall expire” and that the action would be deemed
dismissed “if no further action is taken in this matter.” After the decree had been in
effect for six months and the State had not taken any additional action, Mother filed a
motion to dismiss. The juvenile court denied the motion and extended the decree for an
additional six months. Mother challenges that decision in this appeal. The State
contends that this matter is moot because Mother’s children were returned to her after this
appeal was filed and the underlying juvenile case has been closed. We conclude that an
exception to the mootness doctrine applies, and that the terms of the Consent Decree
required dismissal of the neglect action because the State failed to assert non-compliance
with the decree within the time period provided in the decree. Accordingly, we reverse
the decision of the juvenile court denying Mother’s motion to dismiss.

                                         ISSUES

[¶2]   The issues for our consideration are:

              1.     Should this appeal be dismissed because it is moot?

              2.     Did the juvenile court have authority to extend the
                     Consent Decree after six months had elapsed and the
                     State had taken no action alleging that Mother had
                     failed to comply with the terms of the decree?

                                         FACTS

[¶3] On August 26, 2015, Mother was arrested for child endangerment. The juvenile
court held a shelter care hearing the following day and ordered that Mother’s two
children be placed in DFS custody. Subsequently, the State filed a petition asserting that
Mother had neglected her children. On October 28, 2015, the juvenile court entered a
Consent Decree to which the parties had agreed. The decree provided that “if no further
action is taken in this matter, it shall expire and be deemed dismissed on the six (6)
month anniversary date of this Consent Decree.”

[¶4] On June 2, 2016, Mother filed a motion to dismiss, stating that no further action
had been taken by the State, and that more than six months had passed since the date of
the Consent Decree. In response, the State asserted that Mother was in a residential
substance abuse treatment program and was expected to remain there for another sixty
days and, because of that, Mother had no home to which the children could return. The
State asked the juvenile court to reinstate the neglect petition. After a hearing, the


                                               1
juvenile court denied Mother’s motion to dismiss, granted the State fifteen days to file an
amended neglect petition, and extended the Consent Decree for another six months.

[¶5] Mother filed a timely notice of appeal. Approximately two months later, the State
filed a motion in the juvenile court to close the case because the children had been
returned to Mother. The court entered an order closing the case on November 16, 2016.
The State then filed in this Court a motion to dismiss Mother’s appeal, asserting that the
closure of the case and the return of the children to Mother rendered this case moot. In
our order denying the State’s motion to dismiss, we agreed that the matter is moot, but
found it “debatable whether any exception to the mootness doctrine should apply,” and
that “such questions should not be answered in this case on a motion to dismiss.”

                                      DISCUSSION

[¶6] “[A]n issue is moot when it no longer presents a live controversy with respect to
which the court can give meaningful relief.” White v. Shane Edeburn Constr., LLC, 2012
WY 118, ¶ 13, 285 P.3d 949, 953 (Wyo. 2012) (quoting Christian Coalition of Florida,
Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir. 2011)). Because Mother’s children
have been returned to her and her case has been closed, we agree with the parties that this
matter is moot. As a general rule, courts should not consider issues that have become
moot. White, ¶ 13, 285 P.3d at 953. The State contends that we should dismiss the case
for that reason. Mother contends, however, that exceptions to the mootness doctrine
apply here, and urges us to address the merits of her appeal. Mootness is a question of
law that we review de novo. Cooper v. Town of Pinedale, 1 P.3d 1197, 1201 (Wyo.
2000).

[¶7] “The rule that a case must be dismissed when it becomes moot is not absolute.”
Operation Save America v. City of Jackson, 2012 WY 51, ¶ 22, 275 P.3d 438, 448 (Wyo.
2012). We have recognized three exceptions to the mootness doctrine, and have
considered technically moot matters “when: (1) the issue is one of great public
importance; (2) we have deemed it necessary to provide guidance to state agencies and
lower courts; or (3) the controversy is capable of repetition yet evading review.” Circuit
Court of the Eighth Judicial Dist. v. Lee Newspapers, 2014 WY 101, ¶ 12, 332 P.3d 523,
528 (Wyo. 2014) (internal quotation marks omitted) (citing Operation Save America, ¶¶
22- 23, 275 P.3d at 448-49). Mother asserts that the first two exceptions apply to her
case. We conclude that the second exception applies, and will consider the merits of
Mother’s case in order to provide guidance to Wyoming’s juvenile courts and state
agencies.

[¶8] The State contends that it is unnecessary to provide guidance because such
guidance already exists. In support of its position, the State points to our decisions in MR
v. State (In re CDR), 2015 WY 79, ¶ 23, 351 P.3d 264, 269 (Wyo. 2015) and DB v. State
(In re CRA), 2016 WY 24, ¶ 17, 368 P.3d 294, 299 (Wyo. 2016). Although both cases


                                             2
contain language pertinent to our discussion, neither case directly addressed the issue
before us in a manner that would be deemed controlling.

[¶9] In MR, ¶ 10, 351 P.3d at 267, the State filed motions to terminate the decree and
reinstate the neglect proceedings based on allegations that one parent had violated the
Consent Decree. In MR, however, the motions were filed prior to the expiration of the
decree. Id. In our discussion in that case, we observed that

              if the consent decree had expired on [the date specified in the
              consent decree] without any complaint that Mother or Father
              had violated its terms and conditions, the juvenile court
              would have been compelled by the decree’s terms and Wyo.
              Stat. Ann. § 14-3-428(c), (f), [and] (g) to discharge them and
              close the case.

Id., ¶ 23, 351 P.3d at 269. That observation did not reflect the facts of the case, however,
and was not essential to our decision. It is properly categorized as dictum and “lack[s]
the force of an adjudication.” Black’s Law Dictionary 454 (6th ed. 1990).

[¶10] In DB, ¶ 17, 368 P.3d at 299, we indicated that a Consent Decree can “end either
by expiration of its term, or by discharge by the court.” Again, however, the
circumstances in that case were quite different from those in the case before us. In DB,
the State filed a neglect action against the Mother of a minor child. Id., ¶ 1, 368 P.3d at
296. DB was the father of the child. Id. Mother, Father, and the State stipulated to the
entry of a Consent Decree. Id. The State subsequently filed a motion to dismiss the case
and the juvenile court granted the motion without a hearing. Id. Father appealed,
contending that a hearing was required prior to dismissal to determine if Mother had
complied with the terms of the decree. Id. We affirmed, finding that a hearing was not
required. Id., ¶ 2, 368 P.3d at 269. In this case, the question presented is whether the
juvenile court had the authority to extend a Consent Decree after it had expired.

[¶11] The two cases cited by the State provide no precedent directly addressing the issue
presented here. To the extent our precedent may touch on the authority of a juvenile
court to extend a Consent Decree, it indicates that the parties and the court are bound by
the terms of the decree. Although the State now contends that there is no need for
additional guidance, we note that the State’s argument in response to Mother’s motion to
dismiss was inconsistent with our dictum in MR. Based upon the foregoing, we conclude
that the second exception to the mootness doctrine has been satisfied and we will address
the merits of this appeal.

[¶12] Mother contends that the juvenile court erred in denying her motion to dismiss the
neglect action and extending the Consent Decree for an additional six months. She relies
upon the Child Protection Act, Wyo. Stat. Ann. §§ 14-3-401 through -441, and upon the


                                             3
terms of the Consent Decree in support of her position. “Questions of statutory
interpretation and of contract construction are matters of law which this Court reviews de
novo.” DB, ¶ 15, 368 P.3d at 298 (citing LM v. Laramie County Dep’t of Family Servs.
(In re MN), 2007 WY 189, ¶ 4, 171 P.3d 1077, 1080 (Wyo. 2007) and MR, ¶ 26, 351
P.3d at 270).

[¶13] Mother filed her motion to dismiss on June 2, 2016. It was short and to the point.
It alleged that the court had entered a Consent Decree in this matter on October 28, 2015,
that the Consent Decree provided that “if no further action is taken in this matter, it shall
expire and be deemed dismissed on the six (6) month anniversary date of this Consent
Decree,” that no further action had been taken by the State, and that more than six months
had elapsed since the date of the Consent Decree. The motion sought an order dismissing
the neglect action.

[¶14] In response, the State admitted the existence of the Consent Decree and did not
deny any of the allegations contained in the motion. Instead, the State alleged that
Mother failed to perform her obligations under the terms of the decree. The State
referenced a shoplifting charge filed against Mother in December 2015, her termination
from an inpatient treatment program and her subsequent return to jail in March 2016, and
her current placement in a residential substance abuse treatment program. The State
further alleged that Mother would remain in the treatment program for an additional 60
days, so there was no home the children could return to if they were removed from foster
care. The State alleged that the children continued to be neglected and sought
reinstatement of the original neglect petition. Significantly, despite its assertion of non-
compliance by Mother, the State never denied that it had taken no action within six
months of entry of the decree.

[¶15] The court held a hearing on the motion and succinctly summed up the situation:

              So your client . . . the children have never been returned to
              your client, she’s never complied with the requirements of the
              consent decree to get the children back, and now you’re
              saying it terminates on its face. It’s kind of a procedural
              snaf[u] by the State by not following up, but . . . your client’s
              not in a position to take the children right now. . . . She’s not
              here, she’s in treatment: what are we to do with the children?

During the hearing, the court again expressed concern for the welfare of the children:

              Understanding the Court’s position that the paramount
              concern of the Court that takes preceden[ce] over your
              client’s rights or the State’s rights is the safety of the children,
              that’s the – that’s the first thing that I try to make sure that is


                                               4
             in place, because all the other things, I think the law supports
             it, that the children’s safety is paramount.

Ultimately, the court denied the motion, found that there was good cause to extend the
Consent Decree, and extended it for a period of “six (6) months.” It also allowed the
State an additional 15 days to amend the neglect petition.

[¶16] The juvenile court’s concern for the welfare of the children is understandable. We
also acknowledge that the court was placed in a difficult position because the State had
failed to take any action within six months of entry of the Consent Decree despite
Mother’s apparent failure to comply with the terms of the decree. Nevertheless, we are
forced to conclude, based upon the plain and unambiguous language of the Consent
Decree, that the juvenile court erred in denying the motion to dismiss.

[¶17] Consent Decrees in neglect actions are authorized under Wyo. Stat. Ann. § 14-3-
428(a). That statute also provides that “[m]odifications to an existing consent decree may
be allowed.” Id. In this case, the children were placed outside the home and, in this
situation, the “consent decree shall be in force for the period agreed upon by the parties
but not longer than six (6) months unless sooner terminated by the court.” Wyo. Stat.
Ann. § 14-3-428(d). The statute also provides that “[f]or good cause the court may grant
one (1) extension of the consent decree for no longer than six (6) months.” Id. The
juvenile court apparently relied upon this latter provision in extending the Consent
Decree and denying the motion to dismiss. Here, it would seem, good cause did exist for
extension of the decree. However, a Consent Decree can be extended only if there is a
Consent Decree in existence. The Consent Decree in this case had expired.

[¶18] We have previously recognized that:

                    Consent decrees do not result from a court’s resolution
             of the merits of a dispute, but rather from a contractual
             agreement between the parties. Consequently, they should be
             enforced as a contract in accordance with the parties’ intent.
             18A Charles A. Wright, et al., Federal Practice and
             Procedure: Jurisdiction § 4443 (2d ed. updated 2015); Local
             No. 93, Intern. Ass’n of Firefighters, AFL-CIO C.L.C. v. City
             of Cleveland, 478 U.S. 501, 519, 106 S. Ct. 3063, 3073, 92
L. Ed. 2d 405 (1986); United States v. Northern Colorado
             Water Conservancy Dist., 608 F.2d 422, 430 (10th Cir.
             1979). . . . [A consent decree] must be construed as it is
             written. United States v. ITT Continental Baking Co., 420
U.S. 223, 235-37, 95 S.Ct 926, 934-35, 43 L. Ed. 2d 148
             (1975).



                                            5
MR, ¶ 24, 351 P.3d at 269-70. The Consent Decree in Mother’s case provided that “if no
further action is taken in this matter, it shall expire and be deemed dismissed on the six
(6) month anniversary date of this Consent Decree.” When Mother filed her motion to
dismiss, more than six months had passed, and no further action had been taken in the
matter. Applying the language as it is written, the Consent Decree had expired and the
matter was deemed dismissed. If the State had any concerns about Mother’s performance
under the Consent Decree, it was required to initiate action within the six-month period
specified in the decree.1 Its failure to do so deprived the juvenile court of any
opportunity to modify or extend the decree “for good cause.”

[¶19] The juvenile court was not authorized to extend the expired Consent Decree under
the applicable statutes or pursuant to the decree’s terms. Accordingly, we conclude that
the juvenile court erred in denying Mother’s motion to dismiss.

[¶20] Reversed.




1
  Although we have found that extension of the Consent Decree was unauthorized in this case, nothing in
this opinion should be viewed as imposing any limitation on the State to take other appropriate action to
protect children.




                                                   6